Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a method and system comprising a three-dimensional display system, a tracker configured to track a position and orientation of a robot arm, a head of a surgeon, the 3D display system, a surgical instrument, and a patient anatomy in a surgical field, a source of a patient anatomical data, a surgical instrument model, and a robot arm data, and a surgical navigation image generator configured to generate a surgical navigation image comprising a virtual representation of at least a portion of the patient anatomy, a virtual representation of at least a portion of the surgical instrument, and a virtual representation of at least a portion of the robot arm based on the current position and orientation data provided by the tracker and using the patient anatomical data, the surgical instrument model, and the robot arm data, the 3D display system configured to display the surgical navigation image to the surgeon such that the virtual representation of the portion of the patient anatomy is collocated with the patient anatomy in the surgical field, the virtual representation of the portion of the surgical instrument is collocated with the surgical instrument, and the virtual representation of the portion of the robot arm is collocated with the robot arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7--9, filed 10/28/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lang discloses in the same field of endeavor an augmented reality guidance system that displays virtual surgical guide information on the surface of the physical joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793